NOT FOR PUBLICATION                            FILED
                                                                           JAN 26 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL MARTIN; et al.,                         No. 19-55761

                Plaintiffs-Appellants,          D.C. No. 2:18-cv-08999-JLS-DFM

 v.
                                                MEMORANDUM*
CALIFORNIA TEACHERS
ASSOCIATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Michael Martin, Lori Bonner, Phillip David Glick, and Kimberly Jolie

appeal from the district court’s judgment dismissing their 42 U.S.C. § 1983

putative class action alleging federal and state law claims arising out of union



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ request for oral
argument, set forth in the opening brief, is denied.
membership dues paid to the National Education Association of the United States,

California Teachers Association, and Riverside City Teachers Association (“union

defendants”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim and for lack of subject matter jurisdiction.

Serra v. Lappin, 600 F.3d 1191, 1195-96 (9th Cir. 2010). We may affirm on any

ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      Dismissal of plaintiffs’ First Amendment claim for retrospective monetary

relief was proper because the deduction of union membership dues arose from the

private membership agreements between the union defendants and plaintiffs, and

“private dues agreements do not trigger state action and independent constitutional

scrutiny.” Belgau v. Inslee, 975 F.3d 940, 946-49 (9th Cir. 2020), cert. denied, 141

S. Ct. 2795 (2021) (discussing state action).

      The district court properly dismissed plaintiff Martin’s claim challenging the

constitutionality of California Education Code § 45060(a) because Martin failed to

allege facts sufficient to state a plausible claim. See Cal. Tchrs. Ass’n v. State Bd.

of Educ., 271 F.3d 1141, 1150-52 (9th Cir. 2001) (setting forth vagueness analysis

in First Amendment context); see also Belgau, 975 F.3d at 950-52 (concluding that

the Supreme Court’s decision in Janus v. American Federation of State, County &

Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), did not extend a First



                                           2                                     19-55761
Amendment right to avoid compliance with validly entered union membership

agreements).

      The district court properly dismissed plaintiffs’ claims challenging the

constitutionality of California Government Code § 3558 because plaintiffs did not

demonstrate that the statute is unconstitutional on its face. See County of Los

Angeles v. L.A. County Emp. Rels. Comm’n, 301 P.3d 1102, 1115 (Cal. 2013)

(recognizing that the need for public sector unions to communicate with employees

they represent outweighs the privacy interests in personal contact information).

      The district court properly dismissed plaintiffs’ state law claims because

plaintiffs failed to allege facts sufficient to state a plausible claim. See Cal. Gov’t

Code § 3515.7 (permitting collection of agency fees and membership dues); El

Rancho Unified Sch. Dist. v. Nat’l Educ. Ass’n, 663 P.2d 893, 901-02 (Cal. 1983)

(setting forth California’s preemption doctrine).

      The district court properly dismissed plaintiffs’ First Amendment claims

challenging the exclusive bargaining representation arrangement for California

public sector employees because plaintiffs failed to allege facts sufficient to state a

plausible claim. See Mentele v. Inslee, 916 F.3d at 790-91 (holding that an

exclusive bargaining arrangement is constitutionally permissible).




                                           3                                     19-55761
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                  19-55761